DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16488407 received on 8/11/2022. Claims 3 and 8-11 are cancelled. Claims 1-2, 4-7 and 12-15 are amended. Claims 1-2, 4-7 and 12-15 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 8/11/2022, with respect to claim 1 has been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-7 and 12-15 allowed.
The following is an examiner’s statement of reasons for allowance: Alexander discloses (Fig. 37 & 40) a heated or cooled drinkware comprising: a container 2100 comprising a closed chamber 2128 and a beverage cavity 2118 (col. 54, lines 24-45) with an open upper end for receiving the beverage (col. 27, lines 49; Fig. 11); the closed chamber and cavity being separated by at least one heat conductive inner wall 2120 (col. 54, lines 24-25; col. 52, lines 40-45); the chamber being further closed by an outer wall 2110 (col. 54, lines 24-25); wherein the device is arranged to be handled separately from the beverage preparation machine (col. 41, lines 38-53), and the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber (col. 41, lines 38-53; col. 54, lines 28-37). Proskey teaches (Fig. 3) a drinking mug having a thermal heatsink for maintaining a beverage temperature comprising: the heatsink 30 is a made of a metallic material, a phase change material (PCM), a gel or thermal gel or any other material as is further described herein (¶39). The cited prior art of record does not teach or fairly suggests a beverage cooling device for rapidly cooling a beverage and serving the beverage when cooled, after having been dispensed from a beverage preparation machine in the device, the beverage cooling device comprising: a heat exchange container comprising a closed chamber containing a phase-change coolant capable of accumulating and restoring thermal energy and a beverage cavity with an open upper end for receiving the beverage, the closed chamber and cavity being separated by at least one heat conductive inner wall, and the chamber being further closed by an outer wall; a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber, a lid removably arranged for liquid-tightly closing the open upper end of the heat exchange container, a user interface being arranged on the lid; a liquid frothing assembly in the lid or in the bottom of the heat exchange container; an electrical energy management unit comprising a thermoelectric module arranged in thermal contact with the outer wall of the chamber for generating electric energy to the control unit, as a function of the temperature difference between a first heat conductive wall of the module in contact with the outer wall of the chamber and a second heat conductive wall of the module distant to the first wall, the electrical energy being at least partially used to power the communication module to generate communication signal; and a heat insulation sheath covering at least partially the outer wall of the heat exchange container, wherein the beverage cooling device is arranged to be handled separately from the beverage preparation machine (claim 1); nor a beverage preparation system comprising a beverage cooling device for rapidly cooling a beverage and serving the beverage when cooled, after having been dispensed from a beverage preparation machine in the device, comprising a heat exchange container comprising a closed chamber containing a phase-change coolant capable of accumulating and restoring thermal energy and a beverage cavity with an open upper end for receiving the beverage; the closed chamber and cavity being separated by at least one heat conductive inner wall; the chamber being further closed by an outer wall; wherein the device is arranged to be handled separately from the beverage preparation machine, and the device comprises a control unit comprising a communication module arranged for communicating to the beverage preparation machine information representative of the presence of the device at proximity of the beverage preparation machine and/or of a temperature state of the coolant in the chamber and a beverage preparation machine, wherein the beverage preparation machine comprises: a beverage preparation unit arranged for receiving a beverage capsule or pod containing beverage ingredients; a water feed unit for supplying heated water in the beverage capsule for mixing with the beverage ingredients contained therein; a beverage outlet arranged in liquid communication with the beverage preparation unit for dispensing the beverage in the cooling device; 4Appl. No. 16/488,407 Reply to Office Action dated May 12, 2022 a control unit for controlling the water feed unit and, the control unit is arranged for adjusting at least one preparation parameter of the water feed unit or beverage preparation unit as a result of the signal(s) received by or exchanged with the communication module of the beverage cooling device (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887